Judgment, Supreme Court, Bronx County (Chananau, J.), rendered March 9, 1983, convicting defendant of robbery in the first degree and attempted murder in the second degree and sentencing him to two concurrent indeterminate terms of imprisonment of from 12 Vi to 25 years, unanimously modified, on the law, to reduce the sentence for attempted murder to 8 Vs to 25 years’ imprisonment and, as so modified, it is affirmed.
Defendant has briefed two points on appeal: that his sentence is excessive and that there are no nonfrivolous grounds on which to appeal and, therefore, his attorney should be permitted to withdraw. The application by counsel to be relieved as raised in the second point must be denied because we find the first point valid and nonfrivolous to the extent that, under the circumstances present here, the minimum period of imprisonment for a first felony offender convicted of a violent felony offense is one third of the maximum term (see, Penal Law § 70.02 [4]). Concur—Murphy, P. J., Kupferman, Ross, Lynch and Rosenberger, JJ.